Case 2:19-cv-08806-AB-RAO Document 13 Filed 01/02/20 Page 1 of 1 Page ID #:46




1    CENTER FOR DISABILITY ACCESS
     Phyl Grace, Esq., SBN 171771
2    Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
5
6    Attorneys for Plaintiff, BRIAN WHITAKER

7
8                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
9
10   BRIAN WHITAKER,                              )   Case No.: 2:19-CV-08806-AB-RAO
                                                  )
11           Plaintiff,                           )
       v.                                         )   NOTICE OF SETTLEMENT AND
                                                  )   REQUEST TO VACATE ALL
12   PINA A. KALFA, in individual and                 CURRENTLY SET DATES
     representative capacity as trustee of Civan ))
13   & Pina Kalfa Exemption Trust dated March )
     22, 2011; ITALIAN MIRACLE PASTA,
14   INC., a California Corporation; and Does )
     1-10,                                        )
15                                                )
             Defendants.
16
17
            The plaintiff hereby notifies the court that a global settlement has been reached in

18
     the above-captioned case and the parties would like to avoid any additional expense,

19
     and to further the interests of judicial economy.

20
            The plaintiff, therefore, applies to this Honorable Court to vacate all currently set

21
     dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all

22
     parties will be filed within 60 days.

23                                     CENTER FOR DISABILITY ACCESS
24
25   Dated: January 2, 2020            By: /s/ Amanda Lockhart Seabock
                                       Amanda Lockhart Seabock
26
                                       Attorney for Plaintiff
27
28


     Notice of Settlement             -1-                2:19-CV-08806-AB-RAO
